Citation Nr: 1636070	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for left sciatica, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for right sciatica, to include as secondary to a lumbar spine disorder.

4.  Entitlement to service connection for a right hip disorder, to include osteoarthritis and radiculopathy, to include as secondary to a lumbar spine disorder.

5.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.

6.  Entitlement to service connection for an unspecified left leg disorder, to include as secondary to a lumbar spine disorder.

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony before the undersigned Veterans Law Judge via live videoconference in April 2016.  A transcript of this hearing is of record.

Next, although the Veteran's claim of entitlement to a psychiatric disorder was originally characterized as entitlement to service connection for depression, there are also diagnoses of adjustment disorder, not otherwise specified, and alcohol dependence, for example.  To adequately reflect the current claim, the issue has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records not associated with VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for a lumbar spine disorder, bilateral sciatica, right hip disorder, bilateral foot disorder, unspecified left leg disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) 38 C.F.R. §§ 20.101, 20.202.

In a written statement submitted in April 2016, the Veteran requested withdrawal of his appeal of entitlement to a TDIU.  In light of his expressed desire, further action with regard to this claim is not appropriate.


ORDER

The appeal of entitlement to TDIU is dismissed.


REMAND

As a preliminary matter, the Board notes that VA has been advised by the service department that the service treatment records are largely unavailable.  In cases such as this, where the Veteran's service records are unavailable through no fault of the claimant, it is especially incumbent on VA to carefully consider the Veteran's contentions. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

First, remand is necessary to obtain updated VA treatment records.  VA treatment records up until August 2014 have been associated with the electronic record.  First, then, more recent VA records should be obtained.  Second, records from Sumter CBOC should be obtained, as the Veteran reported treatment there when first reporting to the Dorn VA Medical Center in June 2012.  Records of such treatment must be obtained on remand.  

Second, examinations must be ordered for each remaining claim.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding the low back disorder, bilateral leg disorder, and hip disorder, the Veteran has provided competent reports of symptoms during his military service.  He has also asserted continued symptoms since that time.  A June 2014 letter from the Veteran's stepmother details her witnessing the Veteran suffering from back and leg pain as early as 1989.  A statement from PR, one of the Veteran's acquaintances since 1988, describes the Veteran in pain due to problems with his back and feet due to his time in the military.  In a May 2014 statement from WM, the Veteran was described as showing signs of problems with his back and legs as early as November 1983.  Additionally, the record shows present diagnoses of degenerative changes in the lumbar spine, bilateral sciatica or radiculopathy of the lower extremities, and status-post vein stripping of the left lower extremity.  Accordingly, the elements of McLendon are satisfied in for these claims and examinations are warranted.

Regarding the Veteran's feet, the Board notes that the Veteran's June 1977 service entrance examination documents the diagnosis of moderate pes planus, asymptomatic.  Thus, for the Veteran to be entitled to service connection for a bilateral foot disorder, he must show that bilateral pes planus was aggravated beyond its natural progression during his active duty.  See 38 U.S.C.A. § 1153 (West 2014).  Where a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation.  See 38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Because asymptomatic moderate pes planus was noted on the Veteran's entry examination in June 1977, the Veteran's claim is one for aggravation.  During the April 2016 hearing, the Veteran testified that he suffered from severe foot pain during his military service and that he was put on a physical profile to wear sneakers rather than his issued boots.  Also variously reporting that he was on his feet constantly during his military service due to his duties as a cook, the Veteran has competently described having bilateral foot pain during his military service.  An examination is thus warranted.

Remand is required regarding the claim of entitlement to service connection for an acquired psychiatric disorder, for an examination.  The Veteran testified at his April 2016 hearing that he suffers from depression due to his service-connected disabilities.  In June and July 2012, he was diagnosed with adjustment disorder, not otherwise specified.  In March 2012, he was also diagnosed with alcohol dependence.  Essentially, the Veteran has sought and received treatment for various psychiatric complaints over the course of the appeal.  He has testified that he suffered from psychiatric symptoms since his military service.  In the June 2014 buddy statement, the Veteran's stepmother reported that she witnessed "some type of mental defect" in the Veteran due to his isolative tendencies.  The buddy statements from PR and WM also note depressive symptoms during the 1980s.  Accordingly, an examination is necessary for this claim.  

Regarding the Veteran's claim of entitlement to service connection for a left leg disorder, the Veteran is referring to symptoms he indicates started during his military service and resulted in varicose vein removal.  Specifically, the Veteran reports that a knot developed on his left leg during his military service.  This knot, according to the Veteran, was later diagnosed as varicose veins and removed in 1993.  Of record is a translated 1995 correspondence from the Veteran's previous physician in Germany who conducted a vein stripping operation on the Veteran's left leg in 1995.  Despite the date discrepancy between the Veteran's reports and the physician's report, as well as the lack of present symptoms reported by the Veteran, the Board finds that an examination is necessary prior to adjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including all records prior to June 2012 (possibly at the Sumter CBOC), and all records dated in 2014 to the current time.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed lumbar spine disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine which lumbar spine diagnoses the Veteran has had since he submitted his claim of entitlement to service connection for a low back disability in 2012.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the any diagnosed lumbar spine disorder was caused or aggravated by the Veteran's military service.  

The examiner must specifically address the following:
1) the Veteran's June 2014 correspondence describing a hard fall on his back in September 1981 and being treated on sick call the next day, and falling off a mess trailer and injuring his back again, receiving pain medication and prescribed bed rest; 2) a June 2014 letter from the Veteran's stepmother details her witnessing the Veteran suffering from back pain as early as 1989; 3) a June 2014 statement from PR, one of the Veteran's acquaintances since 1988, describing the Veteran being in pain due to problems with his back due to his time in the military; and 4) a May 2014 statement from WM, describing the Veteran as showing signs of problems with his back as early as November 1983.

The examiner is advised that the service treatment records are largely unavailable and he or she must therefore carefully consider the Veteran's credibly reported medical history in rendering the requested opinions.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left and right sciatica.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

Initially, the examiner must clarify whether the Veteran has current diagnoses of left and right sciatica. If the examiner finds that the Veteran has these diagnoses, the examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the left and right leg sciatica manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed lumbar spine disability caused left or right leg sciatica.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed lumbar spine disability permanently aggravated the left or right leg sciatica.

The examiner must specifically address the following:
1) the Veteran's testimony and statements describing lower extremity pain and symptoms during his military service; 2) a June 2014 letter from the Veteran's stepmother details her witnessing the Veteran suffering from leg pain as early as 1989; 3) a June 2014 statement from PR, one of the Veteran's acquaintances since 1988, describing the Veteran being in pain due to problems with his legs due to his time in the military; and 4) a May 2014 statement from WM, describing the Veteran as showing signs of problems with his legs as early as November 1983.

The examiner is advised that the service treatment records are largely unavailable and he or she must therefore carefully consider the Veteran's credibly reported medical history in rendering the requested opinions.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any right hip disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

Initially, the examiner must clarify whether the Veteran has a right hip disability independent of any neurological symptoms associated with a lumbar spine disability.  If the examiner finds that the Veteran has a separate right hip disability, the examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the right hip disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed lumbar spine disability caused any diagnosed right hip disorder. 

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed lumbar spine disability permanently aggravated any diagnosed right hip disorder.

The examiner must specifically address the following:
1) the Veteran's testimony and statements describing lower extremity pain and symptoms during his military service; 2) a June 2014 letter from the Veteran's stepmother details her witnessing the Veteran suffering from leg pain as early as 1989; 3) a June 2014 statement from PR, one of the Veteran's acquaintances since 1988, describing the Veteran being in pain due to problems with his legs due to his time in the military; and 4) a May 2014 statement from WM, describing the Veteran as showing signs of problems with his legs as early as November 1983.

The examiner is advised that the service treatment records are largely unavailable and he or she must therefore carefully consider the Veteran's credibly reported medical history in rendering the requested opinions.

6.  After all records have been obtained and associated with the record, afford the Veteran a VA examination in connection with his claim of service connection for bilateral pes planus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

After examining the Veteran and reviewing the record, the examiner must provide the following opinions: 

Is it at least as likely as not that the pre-existing asymptomatic moderate pes planus noted at the Veteran's June 1977 service enlistment medical examination was aggravated during service?  If so, is it at least as likely as not that any increase in disability during service was due to the natural progression of the condition?

The examiner is advised that the service treatment records are largely unavailable and he or she must therefore carefully consider the Veteran's credibly reported medical history in rendering the requested opinions, including in-service treatment bilateral foot pain and his April 2016 testimony that he was put on a physical profile to wear sneakers rather than his issued boots.  The examiner is also asked to consider May 2014 and June 2014 buddy statements that describe the Veteran having foot pain from 1983 until the present time.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed left leg disorder, to include a vein disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

Initially, the examiner must clarify whether the Veteran has residual disability resulting from a varicose vein removal surgery conducted on his left leg in the 1990s.  

If the examiner finds residuals of the surgery, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the present symptoms manifested during active duty service or are otherwise related to an event, injury, or disease incurred during active duty service.

The examiner must specifically address the following:
1) the Veteran's testimony and statements describing a knot on his left leg during his military service; 2) a June 2014 statement from the Veteran's stepmother in which she describes witnessing a "lump on [the Veteran's] left leg" which later required surgery to remove; and 3) a 1995 translated private treatment note documenting a vein removal procedure on the Veteran's left leg.  

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine which psychiatric diagnoses the Veteran has had since he submitted his claim of entitlement to service connection in 2012.  

The examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the any diagnosed psychiatric disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's service-connected disabilities, including any granted herein, caused or aggravated each diagnosed psychiatric disorder.

The examiner is advised that the service treatment records are largely unavailable and he or she must therefore carefully consider the Veteran's credibly reported medical history in rendering the requested opinions.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


